John I. Purtle, Justice, dissenting. The prosecuting attorney and his deputies are public officers performing their duties in a quasi-judicial capacity. It is their sworn duty to uphold the laws and Constitution of the State of Arkansas. This function should be carried out with vigor, and any honorable, reasonable and lawful means should be employed. There should be no occasion to deliberately appeal to the prejudices which most of us possess. Juries are for the most part composed of people with ordinary intelligence, with variances of course, and are likely to look upon a public official in the performance of his/her duties with more confidence than a lawyer who is being paid to defend an accused. It is for these reasons a prosecutor should very carefully consider the manner in which a case is presented to a jury. All remarks made in closing arguments to the jury should be based solely upon the evidence presented and the law governing the case. The jurors are sworn to try the case according to the law and the evidence presented at the trial. The participants should be and are likewise bound by the same rule of law. We have previously held remarks made by the prosecuting attorney having no basis in the evidence were so prejudicial as to call for a retrial. Debbie Long v. State, 260 Ark. 417, 542 S.W. 2d 742 (1976); Dillaha v. State, 257 Ark. 476, 517 S.W. 2d 513 (1975); and Holder v. State, 58 Ark. 473, 25 S.W. 2d 279 (1874). Since at least 1874, prosecuting attorneys have been informed not to make overzealous remarks which are not a part of the record. In the instant case, the trial court overruled the defendant’s objection to the remark, thereby possibly giving the jury the impression the court also agreed with the “not in evidence” statement. I do not feel the standard instruction given to the jury prior to the argument is sufficient to remove the possible damage by “not in evidence” closing remarks. In this case, we do not know exactly what the closing remark first objected to contained, but evidently it was words to the effect that “this particular drug was the worst of all drugs and the most damaging to society.” In the recorded portion of the closing argument, the prosecutor did state: “You know we are talking about the worst type of drugs that can be had anywhere — It would seem like the whole moral fabric of our community is deteriorating when young people, young men, black and white, find it necessary to inject into their body, however they take it, There was no need for these “not in evidence” remarks unless it was intended to arouse prejudice and passion. There was ample evidence in the record to sustain a conviction without such remarks. The fact that this young man received a sentence of thirty (30) years indicates to me these remarks had the effect of an “overkill.” The sentence was the maximum which could be “dished out” and ordinarly would be expected to be reserved for the most hardened offenders. I do not imply that all prosecutors are unfair or overzealous because no doubt the overwhelming majority are fair-minded. Neither do I imply this prosecutor was wilfully and intentionally unfair. However, this remark may well have added years to the sentence of appellant. For the reasons cited above and the long range effect of fair trials, I would reverse and remand for a new trial.